Citation Nr: 0813365	
Decision Date: 04/23/08    Archive Date: 05/01/08	

DOCKET NO.  07-06 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Good or sufficient cause having been shown under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007), the veteran's motion to advance 
his appeal on the Board's docket has been granted.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

In his Substantive Appeal dated in February 2007, and in 
subsequent correspondence dated in September of that same 
year, the veteran indicated that he wished to appear before a 
Veterans Law Judge at the VARO in the context of a 
videoconference hearing.  To date, the veteran has not been 
afforded that videoconference hearing.  Nor has his request 
for such a hearing been withdrawn.  

Pursuant to 38 C.F.R. § 20.700(e) (2007), an electronic 
(i.e., videoconference) hearing on appeal may be granted to 
an appellant where suitable facilities and equipment are 
available.  Inasmuch as the RO schedules the aforementioned 
videoconference hearings, a remand of this matter to the RO 
is in order.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:  




The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the satellite RO located in 
San Antonio, Texas.  A copy of the letter 
scheduling the veteran for that hearing, 
along with a transcript of the hearing, 
should be included in the claims folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



